The opinion of the Court was delivered by
Gibson, C. J.
That the notes in question were originally evidence of debt, is not to be contested; for whatever may have been the ultimate purpose of the father, the monies advanced by him might have been recovered back, which shows they were not given absolutely in anticipation of the shares at his death. But whatever they were at first, he had power to turn them into advancements by his will; and he did so by directing his executors to ascertain how much had been advanced to each of his children, or how much each of them had been indebted to him, and to divide the residue.of the property so that all should have equal shares, the monies advanced being considered as paid on account. It is evident that he used the word “indebted” as equivalent to the word “ advanced ;” and the question is whether the monies are to viewed as advancements from the date of the notes, or from the date of the will. The plaintiffs contend that interest ought to be charged respectively from the times when the notes, as such, would have begun to bear it; and that the principal sums cannot be treated, by relation, as advancements at periods further back. But the testator had power to order it otherwise; and when he said the debts should be treated as advancements, he made them such out and out, and gave them all the usual incidents, one of which is that they should be valued as of the time of the gift. Had he meant that they should be debts as regards interest, and gifts as regards the principal, he would have said so. It is pretty clear that he did not mean, from the first, that interest should be charged on any of the notes but one; for where an advancement is put into the form of a debt, the object is not accumulation, but to enable the father, as a creditor, to save something from the wreck of the child’s property in case of misfortune; and the construction we have put on this will best accords with the actual intent.
Judgment affirmed.